     Case 2:17-cv-08220-DMG-SK Document 107 Filed 03/10/20 Page 1 of 21 Page ID #:2563



 1   LAW OFFICE OF BRIAN NOMI
 2
     Brian Nomi, Esq. (CBN: 203059)
     Local Counsel
 3   215 E Daily Dr, Ste 28
 4   Camarillo, CA 93010
     Phone: 805-444-5960
 5   Fax: 805-357-5333
 6   Email: briannomi@yahoo.com

 7   AYALA LAW, P.A.
 8   Eduardo A. Maura, Esq. (FBN: 91303)
     Pro Hac Vice Counsel [D.E. 11]
 9   1390 Brickell Ave, Ste 335
10   Miami, FL 33131
     Phone: 305-570-2208
11   Fax: 305-503-7206
12   Email: eayala@ayalalawpa.com

13   Attorneys for Agrícola Cuyuma SA and
14   Corporación Agrícola Viñasol SAC

15
                          UNITED STATES DISTRICT COURT
16                       CENTRAL DISTRICT OF CALIFORNIA
17
18     Agrícola Cuyuma SA, and                   Case No. 2:17-cv-08220-DMG-SK
19     Corporación Agrícola Viñasol SAC,
                                                 PLAINTIFFS’ MEMORANDUM OF
20                       Plaintiﬀs,              CONTENTIONS OF FACT AND
21                                               LAW
       v.
22                                               Judge: Hon. Dolly M. Gee
23     Corona Seeds, Inc., and
       Crites Seed, Inc.,                        Final Pretrial Conference: March 31,
24                                               2020
25                       Defendants.
                                                 Trial Date: April 28, 2020
26
27
28
                                             1
                   PLAINTIFFS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:17-cv-08220-DMG-SK Document 107 Filed 03/10/20 Page 2 of 21 Page ID #:2564



 1
                                                 TABLE OF CONTENTS
 2
     TABLE OF CONTENTS .................................................................................................. i
 3
     TABLE OF AUTHORITIES ........................................................................................... ii
 4

 5   I.    CLAIMS AND DEFENSES ...................................................................................... 1

 6
           A. PLAINTIFFS’ CLAIMS .............................................................................................. 1
 7
           B. ELEMENTS OF PLAINTIFFS’ CLAIMS ...................................................................... 1
 8
 9         C. EVIDENCE IN SUPPORT OF PLAINTIFFS’ CLAIMS .................................................. 4
10
           D. DEFENDANTS’ AFFIRMATIVE DEFENSES; ELEMENTS OF DEFENDANTS’
11         AFFIRMATIVE DEFENSES AND EVIDENCE IN OPPOSITION TO DEFENDANTS’
           AFFIRMATIVE DEFENSES (L.R. 16-4.1 (E)-(F)) ........................................................... 8
12
13         E. ANTICIPATED EVIDENTIARY ISSUES .................................................................... 14
14
           F. ISSUES OF LAW ..................................................................................................... 15
15
     II. BIFURCATION OF ISSUES ................................................................................. 15
16
     III. JURY TRIAL ........................................................................................................... 15
17
     IV. ATTORNEYS’ FEES .............................................................................................. 15
18

19   V. ABANDONMENT OF ISSUES .............................................................................. 15

20
21
22
23
24
25
26
27
28
                                                                   i
                          PLAINTIFFS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:17-cv-08220-DMG-SK Document 107 Filed 03/10/20 Page 3 of 21 Page ID #:2565



 1                                                TABLE OF AUTHORITIES
 2
     Statutes
 3   California Civil Code §1431.2 ........................................................................................... 14
 4

 5
     Other Authorities
 6
     CACI No. 1201................................................................................................................ 2, 3
 7   CACI No. 1230................................................................................................................ 2, 3
     CACI No. 1245.................................................................................................................. 18
 8
     CACI No. 303............................................................................................................ 2, 3, 16
 9   CACI No. 304.................................................................................................................... 15
     CACI No. 321.................................................................................................................... 14
10
     CACI No. 338...................................................................................................................... 9
11   CACI No. 400.................................................................................................................. 2, 3
     CACI No. 405........................................................................................................ 10, 17, 18
12
13
14
     Rules
     L.R. 16-4.............................................................................................................................. 1
15
     L.R. 16-4.1 (e)-(f))............................................................................................................... 8
16

17
18

19
20
21
22
23
24
25
26
27
28
                                                                        ii
                            PLAINTIFFS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:17-cv-08220-DMG-SK Document 107 Filed 03/10/20 Page 4 of 21 Page ID #:2566



 1         PLAINTIFFS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
 2            Pursuant to L.R. 16-4, Plaintiﬀs Agrícola Cuyuma SA (“Cuyuma”) and
 3   Corporación Agrícola Viñasol SAC (“AVSA”) respectfully submit the following
 4   Memorandum of Contentions of Fact and Law.
 5    I.      CLAIMS AND DEFENSES
 6            A. Plaintiﬀs’ Claims
 7            Plaintiﬀs plan to pursue the following claims against Defendants Corona Seeds,
 8   Inc. (“Corona”) and Crites Seed, Inc. (“Crites”):
 9            Claim 1: Corona breached an express warranty it made to AVSA;
10            Claim 2: Corona was negligent towards AVSA;
11            Claim 3: Corona breached its contract with AVSA;
12            Claim 4: Crites is strictly liable to AVSA for its manufacturing defects;
13            Claim 5: Crites was negligent towards AVSA;
14            Claim 6: Corona breached an express warranty it made to Cuyuma;
15            Claim 7: Corona was negligent towards Cuyuma;
16            Claim 8: Corona breached its contract with Cuyuma;
17            Claim 9: Crites is strictly liable to Cuyuma for its manufacturing defects; and
18            Claim 10: Crites was negligent towards Cuyuma.
19            B. Elements of Plaintiﬀs’ Claims
20            ge elements required to establish Plaintiﬀs’ claims are:
21            AVSA’s Claim for Breach of Express Warranty Against Corona
22         1. Corona made a statement of fact to AVSA that the Seeds had an 87% germination
23            rate;
24         2. ge Seeds did not perform as stated;
25         3. AVSA took reasonable steps to notify Corona within a reasonable time that the
26            Seeds were not as represented;
27         4. AVSA was harmed; and
28
                                                    1
                      PLAINTIFFS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:17-cv-08220-DMG-SK Document 107 Filed 03/10/20 Page 5 of 21 Page ID #:2567



 1      5. ge failure of the Seeds to be as represented was a substantial factor in causing
 2         AVSA’s harm.
 3         See CACI No. 1230.
 4         AVSA’s Claim for Negligence Against Corona
 5      1. Corona was negligent;
 6      2. AVSA was harmed; and
 7      3. Corona’s negligence was a substantial factor in causing AVSA’s harm.
 8         See CACI No. 400.
 9         AVSA’s Claim for Breach of Contract Against Corona
10      1. AVSA and Corona entered into a contract;
11      2. Corona failed to do something that the contract required it to do;
12      3. AVSA was harmed; and
13      4. Corona’s breach of contract was a substantial factor in causing AVSA’s harm.
14         See CACI No. 303.
15         AVSA’s Claim for Strict Products Liability Against Crites
16      1. Crites manufactured the Seeds;
17      2. ge Seeds contained a manufacturing defect when they left Crites’ possession;
18      3. AVSA was harmed; and
19      4. ge Seeds’ defect was a substantial factor in causing AVSA’s harm.
20         See CACI No. 1201.
21         AVSA’s Claim for Negligence Against Crites
22      1. Crites was negligent;
23      2. AVSA was harmed; and
24      3. Crites’ negligence was a substantial factor in causing AVSA’s harm.
25         See CACI No. 400.
26         Cuyuma’s Claim for Breach of Express Warranty Against Corona
27
28
                                                  2
                    PLAINTIFFS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:17-cv-08220-DMG-SK Document 107 Filed 03/10/20 Page 6 of 21 Page ID #:2568



 1      1. Corona made a statement of fact to Cuyuma that the Seeds had an 87%
 2         germination rate;
 3      2. ge Seeds did not perform as stated;
 4      3. Cuyuma took reasonable steps to notify Corona within a reasonable time that the
 5         Seeds were not as represented;
 6      4. Cuyuma was harmed; and
 7      5. ge failure of the Seeds to be as represented was a substantial factor in causing
 8         Cuyuma’s harm.
 9         See CACI No. 1230.
10         Cuyuma’s Claim for Negligence Against Corona
11      1. Corona was negligent;
12      2. Cuyuma was harmed; and
13      3. Corona’s negligence was a substantial factor in causing Cuyuma’s harm.
14         See CACI No. 400.
15         Cuyuma’s Claim for Breach of Contract Against Corona
16      1. Cuyuma and Corona entered into a contract;
17      2. Corona failed to do something that the contract required it to do;
18      3. Cuyuma was harmed; and
19      4. Corona’s breach of contract was a substantial factor in causing Cuyuma’s harm.
20         See CACI No. 303.
21         Cuyuma’s Claim for Strict Products Liability Against Crites
22      1. Crites manufactured the Seeds;
23      2. ge Seeds contained a manufacturing defect when they left Crites’ possession;
24      3. Cuyuma was harmed; and
25      4. ge Seeds’ defect was a substantial factor in causing Cuyuma’s harm.
26         See CACI No. 1201.
27         Cuyuma’s Claim for Negligence Against Crites
28
                                                  3
                    PLAINTIFFS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:17-cv-08220-DMG-SK Document 107 Filed 03/10/20 Page 7 of 21 Page ID #:2569



 1      1. Crites was negligent;
 2      2. Cuyuma was harmed; and
 3      3. Crites’ negligence was a substantial factor in causing Cuyuma’s harm.
 4         See CACI No. 400.
 5         C. Evidence in Support of Plaintiﬀs’ Claims
 6         In brief, the key evidence Plaintiﬀs rely on for each of the claims is:
 7         Claim 1 – Breach of Express Warranty (AVSA vs. Corona)
 8      1. Corona made a statement of fact to AVSA that the Seeds had an 87% germination
 9         rate.
10         Evidence: Label aﬃxed to the bags containing the Seeds and testimony of Oscar
11         Alvan and Edwin Maldonado.
12      2. ge Seeds did not perform as stated.
13         Evidence: Several tests done on the Seeds in 2016; testimony of plant pathologist
14         Michael Coﬀey; testimony of Oscar Alvan; testimony of Erick Sanchez; and
15         testimony of Edwin Maldonado.
16      3. AVSA took reasonable steps to notify Corona within a reasonable time that the
17         Seeds were not as represented.
18         Evidence: Email communications between AVSA and Corona and testimony of
19         Oscar Alvan.
20      4. AVSA was harmed.
21         Evidence: Expert testimony from David Cowheard and testimony of Alicia Chiang.
22      5. ge failure of the Seeds to be as represented was a substantial factor in causing
23         AVSA’s harm.
24         Evidence: Expert testimony from Michael Coﬀey; testimony of Erick Sanchez; and
25         testimony of Edwin Maldonado.
26         Claim 2 – Negligence (AVSA vs. Corona)
27      1. Corona was negligent.
28
                                                  4
                    PLAINTIFFS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:17-cv-08220-DMG-SK Document 107 Filed 03/10/20 Page 8 of 21 Page ID #:2570



 1         Evidence: Several germination tests done on the Seeds in 2016 and expert
 2         testimony from plant pathologist Michael Coﬀey.
 3      2. AVSA was harmed.
 4         Evidence: Expert testimony from David Cowheard and testimony of Alicia Chiang.
 5      3. Corona’s negligence was a substantial factor in causing AVSA’s harm.
 6         Evidence: Expert testimony from plant pathologist Michael Coﬀey; testimony of
 7         Erick Sanchez; and testimony of Edwin Maldonado.
 8         Claim 3 – Breach of Contract (AVSA vs. Corona)
 9      1. AVSA and Corona entered into a contract.
10         Evidence: Corona invoice from January 2016.
11      2. Corona failed to do something that the contract required it to do;
12         Evidence: Several germination tests done on the Seeds in 2016; expert testimony
13         from plant pathologist Michael Coﬀey; and testimony of Erick Sanchez.
14      3. AVSA was harmed.
15         Evidence: Expert testimony from David Cowheard and testimony of Alicia Chang.
16      4. Corona’s breach of contract was a substantial factor in causing AVSA’s harm.
17         Evidence: Expert testimony from Michael Coﬀey and testimony of Edwin
18         Maldonado.
19         Claim 4 – Strict Products Liability (AVSA vs. Crites)
20      1. Crites manufactured the Seeds.
21         Evidence: Phytosanitary ﬁeld inspection from 2012; Corona’s bagging instructions;
22         and testimony of Andy Johnson.
23      2. ge Seeds contained a manufacturing defect when they left Crites’ possession.
24         Evidence: Several germination tests done on the Seeds in 2016 and expert
25         testimony of Michael Coﬀey.
26      3. AVSA was harmed.
27         Evidence: Expert testimony from David Cowheard and testimony of Alicia Chang.
28
                                                  5
                    PLAINTIFFS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:17-cv-08220-DMG-SK Document 107 Filed 03/10/20 Page 9 of 21 Page ID #:2571



 1      4. ge Seeds’ defect was a substantial factor in causing AVSA’s harm.
 2         Evidence: Expert testimony from Michael Coﬀey; testimony of Edwin Maldonado;
 3         and testimony of Erick Sanchez.
 4         Claim 5 – Negligence (AVSA vs. Crites)
 5      1. Crites was negligent.
 6         Evidence: Several germination tests done on the Seeds in 2016 and expert
 7         testimony from plant pathologist Michael Coﬀey.
 8      2. AVSA was harmed.
 9         Evidence: Expert testimony from David Cowheard and testimony of Angello
10         Flores.
11      3. Crites’ negligence was a substantial factor in causing AVSA’s harm.
12         Evidence: Expert testimony from Michael Coﬀey; testimony of Federico Camones;
13         testimony of Angello Flores; and testimony of Guillermo de los Rios.
14         Claim 6 – Breach of Express Warranty (Cuyuma vs. Corona)
15      1. Corona made a statement of fact to Cuyuma that the Seeds had an 87%
16         germination rate.
17         Evidence: Label aﬃxed to the bags containing the Seeds.
18      2. ge Seeds did not perform as stated.
19         Evidence: Several germination tests done on the Seeds in 2016; expert testimony
20         from plant pathologist Michael Coﬀey; testimony of Angello Flores; and testimony
21         of Federico Camones.
22      3. Cuyuma took reasonable steps to notify Corona within a reasonable time that the
23         Seeds were not as represented.
24         Evidence: Communications between Cuyuma and Corona and testimony of
25         Angello Flores.
26      4. Cuyuma was harmed.
27
28
                                                 6
                     PLAINTIFFS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:17-cv-08220-DMG-SK Document 107 Filed 03/10/20 Page 10 of 21 Page ID #:2572



 1         Evidence: Expert testimony from David Cowheard and testimony of Angello
 2         Flores.
 3      5. ge failure of the Seeds to be as represented was a substantial factor in causing
 4         Cuyuma’s harm.
 5         Evidence: Expert testimony from Michael Coﬀey and testimony of Angello Flores.
 6         Claim 7 – Negligence (Cuyuma vs. Corona)
 7      1. Corona was negligent.
 8         Evidence: Several germination tests done on the Seeds in 2016; expert testimony of
 9         Michael Coﬀey; and testimony of Angello Flores.
10      2. Cuyuma was harmed.
11         Evidence: Expert testimony from David Cowheard and testimony of Angello
12         Flores.
13      3. Corona’s negligence was a substantial factor in causing Cuyuma’s harm.
14         Evidence: Expert testimony from Michael Coﬀey and testimony of Angello Flores.
15         Claim 8 – Breach of Contract (Cuyuma vs. Corona)
16      1. Cuyuma and Corona entered into a contract.
17         Evidence: Corona’s invoice from April 2016.
18      2. Corona failed to do something that the contract required it to do.
19         Evidence: Several germination tests done on the Seeds in 2016; expert testimony of
20         Michael Coﬀey; testimony of Angello Flores; and testimony of Federico Camones.
21      3. Cuyuma was harmed.
22         Evidence: Expert testimony from David Cowheard and testimony of Angello
23         Flores.
24      4. Corona’s breach of contract was a substantial factor in causing Cuyuma’s harm.
25         Evidence: Expert report and testimony from Michael Coﬀey.
26         Claim 9 – Strict Products Liability (Cuyuma vs. Crites)
27      1. Crites manufactured the Seeds.
28
                                                  7
                     PLAINTIFFS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:17-cv-08220-DMG-SK Document 107 Filed 03/10/20 Page 11 of 21 Page ID #:2573



 1         Evidence: Phytosanitary ﬁeld inspection from 2012; Corona’s bagging instructions;
 2         and testimony of Andy Johnson.
 3      2. ge Seeds contained a manufacturing defect when they left Crites’ possession.
 4         Evidence: Several germination tests done on the Seeds in 2016; testimony of David
 5         Cowheard; testimony of Federico Camones; and testimony of Angello Flores.
 6      3. Cuyuma was harmed.
 7         Evidence: Expert testimony from David Cowheard; testimony of Angello Flores;
 8         and testimony of Federico Camones.
 9      4. ge Seeds’ defect was a substantial factor in causing Cuyuma’s harm.
10         Evidence: Expert testimony from Michael Coﬀey; testimony of Angello Flores;
11         and testimony of Guillermo de Los Rios.
12         Claim 10 – Negligence (Cuyuma vs. Crites)
13      1. Crites was negligent.
14         Evidence: Several germination tests done on the Seeds in 2016 and expert
15         testimony of Michael Coﬀey.
16      2. Cuyuma was harmed.
17         Evidence: Expert testimony from David Cowheard; testimony of Angello Flores;
18         and testimony of Federico Camones.
19      3. Crites’ negligence was a substantial factor in causing Cuyuma’s harm.
20         Evidence: Expert testimony from Michael Coﬀey; testimony of Angello Flores;
21         testimony of Federico Camones; and testimony of Guillermo de los Rios.
22         D. Defendants’ Aﬃrmative Defenses; Elements of Defendants’ Aﬃrmative
23            Defenses and Evidence in Opposition to Defendants’ Aﬃrmative Defenses
              (L.R. 16-4.1 (e)-(f))
24
25                                 CORONA SEEDS, INC
26
27         Defendant Corona plans to pursue the following aﬃrmative defenses:
28
                                                8
                   PLAINTIFFS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:17-cv-08220-DMG-SK Document 107 Filed 03/10/20 Page 12 of 21 Page ID #:2574



 1         First Aﬃrmative Defense:
 2         Plaintiﬀs “fail to allege facts suﬃcient to state the causes of action alleged or
 3   damages sought against DEFENDANT.”
 4         gis defense is moot as the Court upheld the substance of the operative complaint
 5   as properly pleaded in its Order Re Defendant’s Motion to Dismiss [D.E. 31] and denying
 6   Corona’s Motion to Dismiss and on the Order Re Defendant’s Motion for Summary
 7   Judgment. D.E. 88.
 8         gird Aﬃrmative Defense:
 9         “Exclusive remedies are governed by the agreements entered into with defendant.”
10         To the extent this aﬃrmative defense alleges that the contract limits Plaintiﬀs’
11   recovery, it fails because the Court has already determined that the purchase contracts do
12   not operate to limit Plaintiﬀs’ remedies to the purchase price of the Seeds. See MSJ
13   Order, pp. 13-15; D.E. 88.
14         Fourth Aﬃrmative Defense:
15         “The damages suffered by PLAINTIFFS, if any, were the direct and proximate
16   result of the negligence, careless, reckless and unlawful conduct of parties, persons,
17   corporations and/or entities, including PLAINTIFFS, other than these answering
18   DEFENDANT. . .”
19         To prove this defense, Corona will have to show that:
20         (1) Plaintiﬀs were negligent. Plaintiﬀs will rebut this through the expert testimony
21            of Michael Coﬀey; multiple tests on the Seeds in 2016; and the testimony of
22            Oscar Alvan, Guillermo De Los Rios, Edwin Maldonado, Erick Sanchez, and
23            Federico Camones.
24         (2) Plaintiﬀs’ negligence was a substantial factor in causing their harm. Plaintiﬀ
25            will rebut this element with the same evidence described in 1 supra.
26   See CACI No. 405.
27         Sixth Aﬃrmative Defense:
28
                                                   9
                    PLAINTIFFS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:17-cv-08220-DMG-SK Document 107 Filed 03/10/20 Page 13 of 21 Page ID #:2575



 1            “PLAINTIFFS have waived any and all rights to recover damages from
 2   DEFENDANT, including but not limited to disclaimer of warranties, limitation of
 3   liability, etc.”
 4            gis aﬃrmative defense (if any) fails because the Court has already determined
 5   that the purchase contracts do not operate to limit Plaintiﬀs’ remedies to the purchase
 6   price of the Seeds. See MSJ Order, pp. 13-15; D.E. 88.
 7            Seventh Aﬃrmative Defense:
 8            “PLAINTIFFS expressly, voluntarily and knowingly assumed all risks about which
 9   they complain and that, therefore, it is barred either totally or to the extent of said
10   assumption from any damages.”
11            To the extent this defense pleads assumption of risk by Plaintiffs, this is not a
12   defense applicable in the contract context under these facts.
13            Ninth Aﬃrmative Defense:
14            “DEFENDANT’S practices, policies and procedure comply with all applicable
15   laws.”
16            This is not a cognizable defense under the applicable CACI Instructions, or
17   applicable in the contract context, or under these facts.
18            Eleventh Aﬃrmative Defense:
19            “The rights and remedies at issue here are governed by the terms and conditions of
20   the contracts and amendments entered into between PLAINTIFFS and DEFENDANT.
21   DEFENDANT relies upon each and every defense and limitation contained therein and in
22   the documents.”
23            To the extent this aﬃrmative defense alleges that the contract limits Plaintiﬀs’
24   recovery, it fails because the Court has already determined that the purchase contracts do
25   not operate to limit Plaintiﬀs’ remedies to the purchase price of the Seeds. See MSJ
26   Order, pp. 13-15; D.E. 88.
27            Twelfth Aﬃrmative Defense:
28
                                                     10
                        PLAINTIFFS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:17-cv-08220-DMG-SK Document 107 Filed 03/10/20 Page 14 of 21 Page ID #:2576



 1         “PLAINTIFFS failed to satisfy one or more express or implied conditions
 2   precedent to any obligations allegedly owed to PLAINTIFFS, specifically that the
 3   agreements at issue contained disclaimer of warranties and limitation of liability clauses
 4   that limit, if not entirely dispose of, Plaintiffs’ remedies in connection with their claims.
 5   These warranties and limitation of liability clauses are contained within the documents
 6   that Plaintiffs attached to their pleadings.”
 7         To the extent this aﬃrmative defense alleges that the contract limits Plaintiﬀs’
 8   recovery, it fails because the Court has already determined that the purchase contracts do
 9   not operate to limit Plaintiﬀs’ remedies to the purchase price of the Seeds. See MSJ
10   Order, pp. 13-15.
11         Fifteenth Aﬃrmative Defense:
12         “DEFENDANT is entitled to a setoff against any damages owed to PLAINTIFFS
13   by virtue of the conduct of PLAINTIFFS and others responsible for PLAINTIFFS’
14   alleged damages, if any.”
15         To the extent this defense applies to codefendant Crites, Plaintiffs need not
16   respond. To the extent this defense applies to Plaintiffs, it is not a cognizable defense
17   under the applicable CACI instructions or under the facts of this case.
18         Sixteenth Aﬃrmative Defense:
19         “DEFENDANT alleges if it is found that DEFENDANT made a warranty,
20   express or implied, which this DEFENDANT denies, then such warranty, if any, was
21   disclaimed, excluded and limited in all of its parts and its entirety, explicitly and
22   conspicuously both orally and in writing, in words that plainly convey the meaning to
23   PLAINTIFFS that such disclaimer and limitation of such warranty, if any, was also
24   excluded and modified in the course of dealing and usage of the trade, all as to preclude
25
     PLAINTIFFS from reliance upon a recovery from this warranty.”
26
           To the extent this aﬃrmative defense alleges that the contract limits Plaintiﬀs’
27
     recovery, it fails because the Court has already determined that the purchase contracts do
28
                                                     11
                    PLAINTIFFS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:17-cv-08220-DMG-SK Document 107 Filed 03/10/20 Page 15 of 21 Page ID #:2577



 1   not operate to limit Plaintiﬀs’ remedies to the purchase price of the Seeds. See MSJ
 2   Order, pp. 13-15; D.E. 88.
 3         Eighteenth Aﬃrmative Defense:
 4         “DEFENDANT appropriately, completely, and fully performed and discharged
 5   any and all obligations and legal duties arising out of the matters alleged in the
 6   Complaint.”
 7         This not a cognizable defense under the applicable CACI instructions. The defense
 8   as written, appears to be a denial of Plaintiffs’ allegations.
 9         Twentieth Aﬃrmative Defense:
10         “The conduct of DEFENDANT was justified or otherwise subject to the doctrine
11   of excuse, and by reason of the foregoing, PLAINTIFFS are barred from any recovery.”
12         This not a cognizable defense under the applicable CACI instructions. Plaintiffs do
13   not know the elements of this defense and thus, cannot reply.
14         Twenty-First Aﬃrmative Defense:
15         “PLAINTIFFS’ Complaint is barred due to the existence of releases and other
16   matters of contract, by which the PLAINTIFFS are bound, which preclude PLAINTIFFS’
17   recovery of damages.”
18         To the extent this aﬃrmative defense alleges that the contract limit Plaintiﬀs’
19   recovery, it fails because the Court has already determined that the purchase contracts do
20   not operate to limit Plaintiﬀs’ remedies to the purchase price of the Seeds. See MSJ Order,
21   pp. 13-15; D.E. 88.
22         Otherwise, this not a cognizable defense under the applicable CACI instructions.
23   Plaintiffs do not know the elements of this defense and thus, cannot reply.
24         Twenty-Fourth Aﬃrmative Defense:
25         “The enforcement of PLAINTIFFS’ claims would go against the purpose of the
26   agreements, including but not limited to disclaimer of warranties, limitation of liability,
27   etc., specifically that the agreements at issue contained disclaimer of warranties and
28
                                                   12
                    PLAINTIFFS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:17-cv-08220-DMG-SK Document 107 Filed 03/10/20 Page 16 of 21 Page ID #:2578



 1   limitation of liability clauses that limit, if not entirely dispose of, Plaintiffs’ remedies in
 2   connection with their claims. These warranties and limitation of liability clauses are
 3   contained within the documents that Plaintiffs attached to their pleadings.”
 4         To the extent this aﬃrmative defense alleges that the contract limits Plaintiﬀs’
 5   recovery, it fails because the Court has already determined that the purchase contracts do
 6   not operate to limit Plaintiﬀs’ remedies to the purchase price of the Seeds. See MSJ
 7   Order, pp. 13-15; D.E. 88.
 8         Twenty-Seventh Aﬃrmative Defense:
 9         “PLAINTIFFS      seek to recover damages that are highly speculative in nature are
10   thus not recoverable against DEFENDANT.”
11         This is not a cognizable affirmative defense under the applicable CACI
12   Instructions. To the extent that this is a properly articulated defense, Plaintiffs have and
13   will provide a comprehensive damage presentation through the testimony of their damage
14   expert Mr. David Cowheard.
15         Twenty-Ninth Aﬃrmative Defense:
16         “PLAINTIFFS failed to take reasonable and prudent actions to mitigate its alleged
17   damages.”
18         Under this defense, if Corona breached the contract and the breach caused harm,
19   Plaintiffs are not entitled to recover damages for harm that Defendants prove Plaintiffs
20   could have avoided with reasonable efforts or expenditures. See CACI No. 405.
21         Plaintiffs will show through documents and testimony that they did everything they
22   reasonably could under the circumstances to mitigate the damages caused by the Seeds,
23   such as local sales, salvaging the reduced yield, processing and exporting it.
24         girtieth Aﬃrmative Defense:
25         “PLAINTIFFS’ claims are barred by the doctrine of Accord & Satisfaction.”
26
27
28
                                                    13
                     PLAINTIFFS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:17-cv-08220-DMG-SK Document 107 Filed 03/10/20 Page 17 of 21 Page ID #:2579



 1   gis is not a cognizable defense under the applicable CACI instructions. To the extent it
 2   is a valid defense, Plaintiﬀs are unable to provide the elements of this defense and rebut
 3   it.
 4                                    CRITES SEEDS, INC
 5
 6
           Defendant Crites plans to pursue the following aﬃrmative defenses:
 7
           First Aﬃrmative Defense: Crites asserts that Plaintiﬀs’ own negligence contributed
 8
     to their harm. ge elements of comparative fault are:
 9
           (1) Plaintiﬀs were negligent;
10
           (2) Plaintiﬀs’ negligence was a substantial factor in causing their harm.
11
     See CACI No. 405.
12
           Plaintiﬀs will rebut both elements through the expert testimony of Michael Coﬀey;
13
     multiple tests on the Seeds in 2016; and the testimony of Angello Flores, Oscar Alvan,
14
     Guillermo de los Rios, Federico Camones, Edwin Maldonado and Erick Sanchez.
15
           Fifth Aﬃrmative Defense: Crites asserts that it is not responsible for Plaintiﬀs’
16
     claimed harm because the Seeds were misused after they left Crites’ possession.
17
           ge elements of this defense are:
18
           1. ge Seeds were misused after they left Crites’ possession; and
19
           2. ge misuse was so highly extraordinary that it was not reasonably foreseeable
20
              to Crites, and therefore should be considered as the sole cause of Plaintiﬀs’
21
              harm.
22
     See CACI No. 1245.
23
           Plaintiﬀs will show through the testimonies of Oscar Alvan, Angello Flores,
24
     Guillermo de Los Rios, Edwin Maldonado and Erick Sanchez, and Federico Camones
25
     that they were responsible, prudent, and experienced growers that properly used the
26
     product sold to them.
27
           E. Anticipated Evidentiary Issues
28
                                                  14
                    PLAINTIFFS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:17-cv-08220-DMG-SK Document 107 Filed 03/10/20 Page 18 of 21 Page ID #:2580



 1          Plaintiﬀs intent to request judicial notice that the Federal Seed Act and the
 2   California counterpart establish an 80% minimum for commerciable vegetable pea seeds.
 3          Plaintiﬀs anticipate that Defendants will object to several Exhibits proposed by
 4   Plaintiﬀs.
 5          F. Issues of Law
 6          Plaintiﬀs do not anticipate issues of law on their side.
 7    II.   BIFURCATION OF ISSUES
 8          Plaintiﬀs will not seek a bifurcated trial.
 9   III.   JURY TRIAL
10          A timely demand for jury trial has been made. ge following issues are triable to a
11   jury as a matter of right:
12          • Plaintiﬀs’ claims for:
13    (1) breach of express warranty; (2) negligence; (3) breach of contract; and (4) strict
14   products liability.
15          • Defendant Corona’s aﬃrmative defenses of:1
16   (2) Statute of Limitations; (4) negligence of plaintiﬀs; (7) assumption of risk; (9)
17   Corona’s practices and procedures; (15) setoﬀ; (20) excuse; (29) mitigation of damages;
18
     (30) Accord & Satisfaction.
19
            • Defendant Crites’ aﬃrmative defenses of:
20
     (1) comparative fault, and (5) product misuse.
21
     IV.    ATTORNEYS’ FEES
22
            gere is no claim for attorneys’ fees in this case.
23
      V.    ABANDONMENT OF ISSUES
24
            Plaintiﬀs have not and will not abandon any claim.
25
     1
26     When summarizing Defendants’ defenses, Plaintiffs do not include those that Plaintiffs
27
     consider a repetition of another defense, are moot due to prior rulings, or inapplicable as
     a defense to this case as described in the Section D of this brief.
28
                                                    15
                     PLAINTIFFS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:17-cv-08220-DMG-SK Document 107 Filed 03/10/20 Page 19 of 21 Page ID #:2581



 1   Dated: March 10, 2020
 2                                                Respectfully submitted,
 3
 4                                                By: /s/ Eduardo A. Maura
 5                                                Eduardo A. Maura
                                                  Fla. Bar No. 91303
 6                                                Ayala Law, P.A.
 7                                                1390 Brickell Ave, Ste 335
                                                  Miami, FL 33131
 8                                                Phone: 305-570-2208
 9                                                Fax: 305-503-7206
                                                  Email: eayala@ayalalawpa.com
10                                                Attorney for Plaintiﬀs
11
12
13                               CERTIFICATE OF SERVICE

14          I hereby certify that a true and correct copy of the foregoing document was ﬁled on
     March 10, 2020 with the Clerk of the Court using the CM/ECF Oﬃcial Court Electronic
15   Document Filing System which will serve it on all counsel or parties of record listed on
16   the attached Service List.
                                                        /s/ Eduardo A. Maura
17                                                      Eduardo A. Maura
18

19
20
21
22
23
24
25
26
27
28
                                                 16
                    PLAINTIFFS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:17-cv-08220-DMG-SK Document 107 Filed 03/10/20 Page 20 of 21 Page ID #:2582



 1                                      SERVICE LIST
 2   Agrícola Cuyuma SA, et al., v. Corona Seeds, Inc., et al.
 3   U.S. District Court for the Central District of California: 2:17-cv-08220-DMG-SK

 4
        Bruce Alan Finck, Esq.                   Counsel for Defendant Corona Seeds,
 5      Benton, Orr, Duval & Buckingham          Inc.
 6      39 North California Street
        Ventura, California 93001
 7      Phone: 800-350-8921 or 805-648511
 8      Fax: 805-648-7218
        Email: bﬁnck@bentonorr.com
 9
10      Peter C.L. Chen, Esq.                    Counsel for Defendant Corona Seeds,
        Horton Oberrecht Kirkpatrick & Martha    Inc.
11      2 Park Plaza, #440
12      Irvine, CA 92604
        Phone: 949-251-5100
13      Fax: 949-251-5104
14      Email: pchen@hortonﬁrm.com
15      Dale Dorfmeier, Esq.                     Counsel for Defendant Crites Seeds,
16      6051 N. Fresno St., Ste. 110             Inc.
        Fresno, CA 93710
17      Phone: 559-498-6522
18      Fax: 559-498-6516
        Email: ddorfmeier@pdmlegal.com
19
20      Rick Haruthunian Esq.                    Counsel for Defendant Crites Seeds,
        Lisa Taylor, Esq.                        Inc.
21
        101 W. Broadway, Suite 2000
22      San Diego, CA 92101
        Phone: 614-544-7210
23
        Email: rharuthunian@grsm.com
24      Email: ltaylor@grsm.com
25
26
27
28
                                                17
                   PLAINTIFFS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:17-cv-08220-DMG-SK Document 107 Filed 03/10/20 Page 21 of 21 Page ID #:2583



 1      Brian Nomi, Esq.                      Local Co-Counsel for Plaintiﬀs
 2      Law Oﬃce of Brian Nomi
        215 E. Daily Drive, Suite 28
 3      Camarillo, CA 93010
 4      Phone: 805-444-5960
        Fax: 805-357-3333
 5      Email: briannomi@yahoo.com
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27
28
                                             18
                   PLAINTIFFS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
